Exhibit 10.1

 

LEASE AMENDING AGREEMENT NO. 2

 

THIS LEASE AMENDING AGREEMENT NO. 2 (“Amendment”) is made as of May 17, 2018,
between G&I VIII 605 WATERFORD LLC,  a Delaware limited liability company
(“Landlord”), and WINMARK CORPORATION,  a Minnesota corporation (“Tenant”).

 

A.  Landlord and Tenant, or their predecessors in interest, entered into a
written lease agreement dated September 26,  2008 (“Initial Lease”), which has
not previously been amended or modified, except by Lease Amending Agreement
No. 1 dated October 21, 2013 (“Amendment No. 1”).    The Initial Lease and
Amendment No. 1 are referred to herein collectively as the “Current Lease.”

 

B.  The Current Lease relates to the premises (“Premises”) consisting of an
agreed 41,016 rentable square feet on the first, third and fourth floors of the
building located at 605 Waterford Park, 605 North U.S. Highway 169, Plymouth,
Minnesota (the “Building”).

 

C.  Landlord and Tenant desire to extend the Lease Term and to otherwise amend
the Current Lease as provided in this Amendment.

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are expressly
acknowledged, the parties agree as follows:

 

1.  Effect.  The Current Lease is hereby amended to the extent necessary to give
effect to this Amendment, and the terms of this Amendment shall supersede any
contrary terms in the Current Lease.  All references in the Current Lease to
“this Lease,” and all references in this Amendment to “the Lease,” shall be
deemed to refer to the Current Lease as amended by this Amendment.  In all other
respects, the terms and conditions of the Current Lease shall remain unmodified
and in effect.  Unless otherwise defined herein, capitalized terms used in this
Amendment shall have the same meanings as provided in the Current Lease.

 

2.  Lease Term.    The initial Term of the Lease is currently scheduled to
expire on August 31, 2019.    The Lease Term is hereby extended for one (1)
period of ten (10) years and four (4) months commencing on September 1, 2019,
and ending on December 31, 2029  (“Option Term”).  Except as expressly provided
otherwise in the Lease or this Amendment, the Lease shall continue during the
Option Term on all of the same terms and conditions, and any reference in the
Lease to the Lease Term shall be deemed to refer to and include the Option Term.
 

 

3.  Rent.    

 

A.  Subject to Paragraph 3C below, during the Option Term, Tenant shall pay
Minimum Rental determined at an annual rate per rentable square foot in the
Premises and payable in monthly installments as follows:

 

 

Period

 Annual Rate

Per Square Foot

Monthly

Installment

9/1/19 - 8/31/20

$17.00

$58,106.00

9/1/20 - 8/31/21

$17.47

$59,712.46

9/1/21 - 8/31/22

$17.95

$61,353.10

9/1/22 - 8/31/23

$18.44

$63,027.92

9/1/23 - 8/31/24

$18.95

$64,771.10

9/1/24 - 8/31/25

$19.47

$66,548.46

9/1/25 - 8/31/26

$20.01

$68,394.18

 

1

 

--------------------------------------------------------------------------------

 



9/1/26 - 8/31/27

$20.56

$70,274.08

9/1/27 - 8/31/28

$21.13

$72,222.34

9/1/28 - 8/31/29

$21.71

$74,204.78

9/1/29 - 12/31/29

$22.31

$76,255.58

 

B.  Subject to Paragraph 3C below, in addition to Minimum Rental, Tenant shall
pay Tenant’s Pro Rata Share of Real Estate Taxes and Operating Expenses due and
payable during the Option Term as provided in the Lease.

 

C.    Notwithstanding anything to the contrary contained in this Amendment,
Landlord agrees to abate Minimum Rental and Tenant’s Pro Rata Share of Real
Estate Taxes and Operating Expenses for the Premises during the first four (4)
months of the Option Term (“Abatement Period”); provided, that upon the
occurrence of a monetary default under the Lease (beyond any applicable notice
and cure period) for which Landlord has exercised any of its remedies under
Article 20 of the Lease,  such abatement shall automatically and permanently
cease and, in addition to Landlord’s other remedies, the total amount of Rent
previously abated shall become due and payable to Landlord as Additional Rent
hereunder.  Except as expressly provided in this Paragraph 3C, Tenant’s
obligation to pay Minimum Rental and Tenant’s Pro Rata Share of Real Estate
Taxes and Operating Expenses under the Lease is an independent covenant.  During
the Abatement Period, only Minimum Rental and Tenant’s Pro Rata Share of Real
Estate Taxes and Operating Expenses for the Premises shall be abated, and Tenant
shall be obligated to pay any storage rent, parking fees, utility charges or
other costs as provided in the Lease.  Unless otherwise agreed by the parties,
this abatement provision shall not apply with respect to any further extension
or renewal of the Lease Term or any expansion of the Premises.

 

D.  Paragraph 5.0 of Amendment No. 1 is hereby entirely deleted from the Lease. 
Tenant’s Pro Rata Share set forth in the Lease shall be 19.76%, calculated by
dividing the rentable square feet in the Premises of 41,016 by the rentable
square feet in the Building of 207,598.    Management fees charged as part of
Operating Expenses shall be capped at three percent (3%) of the gross rent for
the Premises.

 

4.  Leasehold Improvements.    

 

A.  The parties shall make the improvements to the Premises as provided in the
attached Exhibit 1.  In all other respects, Tenant agrees to accept the Premises
on an “AS IS” basis, and Landlord has no obligation to do or pay for any
leasehold improvements or plans.  Except as expressly provided in the Initial
Lease, Amendment No. 1 or this Amendment, Tenant shall not be entitled to any
tenant improvement allowance, leasehold improvements or other work, or any free
rent period or other economic incentives that may have been provided to Tenant
in connection with entering into the Initial Lease or any prior Amendment.

 

B.  Provided that Tenant is not in monetary default (beyond any applicable
notice and cure period) under the Lease, Landlord shall provide Swing Space (as
hereafter defined) to Tenant on the following terms and conditions:

 

(1)    The Swing Space shall consist of approximately 3,500 to 5,000 rentable
square feet of contiguous space at a location in the Building as designated by
Landlord.    

 

(2)  Tenant shall give at least thirty (30) days written notice to Landlord of
the  date Tenant will commence construction of the Tenant Improvements
(“Construction Commencement Date”).  Landlord shall deliver the Swing Space to
Tenant as of the Construction Commencement Date, and Tenant may thereafter
occupy the Swing Space for a limited term (“Swing Space Term”) commencing on
the Construction Commencement Date and continuing thereafter until the earlier
to occur of: (a) Substantial Completion of the Tenant Improvements in the
Premises pursuant to the attached Exhibit 1; or (b) August 31, 2019.  



 

2

 

--------------------------------------------------------------------------------

 



 

(3)    Landlord shall not be liable nor shall the Lease be impaired by any delay
or inability to deliver possession of the Swing Space; provided, that if
Landlord is unable to deliver possession of the Swing Space to Tenant on or
before the Construction Commencement Date, Tenant shall have the right, at its
option and as its sole remedy, at any time after the Construction Commencement
Date designated by Tenant and before delivery of the Swing Space, to elect to
terminate its right to the Swing Space under this Paragraph 4B upon fifteen (15)
days’ written notice to Landlord (“Swing Space Termination Notice”), and if the
Swing Space is not delivered to Tenant within such fifteen (15) day
period, Landlord shall pay the sum of $50,000.00 to Tenant within thirty (30)
days after Landlord receives Tenant’s Swing Space Termination Notice, and
neither Landlord nor Tenant shall have any further rights or
obligations relating to the Swing Space under this Paragraph 4B.  In the event
Landlord fails to pay the sum of $50,000.00 to Tenant within such thirty (30)
day period, then Tenant may deliver a second notice (an “Offset Notice”) to
Landlord that specifies that the Swing Space Termination Notice has been given
pursuant to Paragraph 4.B(3) of this Amendment  and the unpaid amount of such
$50,000, and that states conspicuously in bold type and in all capital letters
at the top of the first page of such Offset Notice: “LANDLORD’S FAILURE TO PAY
THE UNPAID AMOUNT OF SUCH $50,000 WITHIN TEN (10) DAYS AFTER RECEIPT OF THIS
OFFSET NOTICE SHALL AUTHORIZE TENANT TO OFFSET SUCH UNPAID AMOUNT AGAINST THE
MINIMUM RENTAL NEXT DUE UNDER THE LEASE”, and if Landlord fails to pay such
unpaid amount within such ten-day period,  Tenant shall have the right to offset
such unpaid amount against its Rent obligation as provided for in Paragraph 3.A.
above in an amount not to exceed $50,000.00.

 

(4)  Tenant shall not be obligated to pay any Minimum Rental or Tenant’s Pro
Rata Share of Real Estate Taxes and Operating Expenses with respect to the Swing
Space during the Swing Space Term.

 

(5)  The Swing Space shall be delivered in “AS IS” condition.  Any alterations
or improvements, including the installation of telecommunications and computer
cabling and equipment, desired by Tenant in the Swing Space shall be subject to
Landlord’s prior written consent (not to be unreasonably withheld) and shall be
performed at Tenant’s sole expense.     

 

(6)    Except as otherwise provided in this Paragraph or unless clearly
inapplicable, Tenant’s occupancy of the Swing Space shall be on all of the terms
and conditions of the Lease, including, without limitation, the insurance and
indemnity provisions of the Lease but excluding the payment of rent.  Within ten
(10) days after written request by Landlord from time to time, Tenant shall
execute a written confirmation concerning the term, location, or any other
matter relating to the Swing Space.    

 

(7)  Upon the expiration or termination of the Swing Space Term, Tenant shall
completely vacate and surrender the Swing Space to Landlord in as good condition
as when Tenant took possession  (including the removal of any telecommunications
and computer cabling and equipment installed by Tenant at Tenant’s expense),
ordinary wear and tear excepted.  The expiration or termination of the Swing
Space Term shall not terminate or modify the Lease Term with respect to the
Premises. 

 

(8)   If Tenant holds over in the Swing Space after the termination or
expiration of the Swing Space Term, in addition to Landlord’s other rights and
remedies under the law and the Lease: (a) Tenant shall pay Minimum Rental for
the Swing Space at an annual rate of $16.00 per rentable square foot plus
Tenant’s Pro Rata Share of Real Estate Taxes and Operating Expenses at the same
rate per rentable square foot then payable by Tenant for the Premises, computed
on a daily basis for each day Tenant remains in possession of the Swing Space
for up to two (2) months after the termination or expiration of the Swing Space
Term; and (b) if Tenant holds over in the Swing Space beyond such two (2)
additional months, Landlord shall continue to pay such holdover rent but
Landlord

 

3

 

--------------------------------------------------------------------------------

 



shall be entitled to immediately and lawfully retake possession of the Swing
Space and to recover from Tenant all costs, reasonable attorneys’ fees and
damages sustained by Landlord.

 

(9)  During the Swing Space Term, Landlord reserves the right to have access to
the Swing Space upon reasonable prior notice to Tenant to perform its duties and
obligations under the Lease and to inspect and show the Swing Space.  If the
Swing Space is part of a larger undemised space, Landlord may at any time
construct demising walls, doorways and corridors (at Landlord’s sole expense)
with respect to the Swing Space and such additional space (including, without
limitation, performing any associated demolition, separation, relocation and
repair work). Said additional space, which does not constitute the Swing Space,
shall be known as the “Non-Swing Space”. Tenant acknowledges that any such
construction may be performed during Tenant’s occupancy and normal business
hours; and Landlord and Tenant shall cooperate to reasonably minimize any
interference with the performance of the construction and Tenant’s use of the
Swing Space.  Except as otherwise agreed in writing between the parties, Tenant
shall not occupy any portion of any such Non-Swing Space, including, without
limitation, use for office purposes or incidental uses such as storage of files
or equipment.

 

5.  Miscellaneous.

 

A.   Tenant hereby agrees to use commercially reasonable efforts not to disclose
or permit the disclosure of any of the economic terms of this Amendment to any
other person or entity without Landlord’s prior written consent (not to be
unreasonably withheld, conditioned or delayed), except (1) to Tenant’s owners,
officers, directors, employees, agents, affiliates, accountants, auditors, real
estate brokers and sales persons, attorneys,  existing or prospective lenders,
purchasers, assignees or subtenants, provided the same have a need to know and
are under an obligation of confidence concerning such terms, (2) when required
by law or court order or when necessary, as determined in the discretion of
Tenant, if Tenant or an affiliate is a publicly traded entity, or (3) in an
action between the parties to enforce the Lease.

 

B.    Notwithstanding anything contained in the Lease to the contrary, except as
expressly set forth in this Amendment, Tenant has no preferential rights or
options under the Lease, including, without limitation, any renewal, extension,
expansion, first offer, first refusal, contraction, purchase, termination or any
other such rights or options, and any such rights or options previously set
forth in the Lease are hereby deleted in their entirety.

 

C.    Tenant certifies, represents, warrants and covenants that: it is not
acting and will not act, directly or indirectly, for or on behalf of any person,
group, entity, or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation or transaction
pursuant to any Law that is enforced or administered by the Office of Foreign
Assets Control; and it is not engaging in this transaction, directly or
indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity or
nation.  If requested by Landlord (but not more often than once per calendar
year), Tenant agrees to confirm this representation, warranty and covenant in
writing.  Tenant hereby agrees to defend, indemnify and hold harmless Landlord
from and against any and all claims arising from or related to any such breach
of the foregoing certifications, representations, warranties and covenants.

 

D.    Article 37 of the Initial Lease is hereby deleted from the Lease in its
entirety.  Landlord shall continue to license to Tenant approximately 690 square
feet of storage space known as storage space LL3 in the Building.  Tenant shall
rent the storage space on Landlord’s standard form storage agreement at a
monthly gross rental rate of $601.33 during the remaining initial Term, at a
monthly gross rental rate of $650.00 during the Option Term, and at Landlord’s
prevailing rate for storage space from time to time during any renewal or
extension of the Option Term.  If the storage space is terminated at any time,
Landlord shall have no further obligation to make the storage space available to
Tenant.  Landlord shall provide the storage space in its existing condition, “AS
IS”.  Tenant shall at its expense provide any locks or security

 

4

 

--------------------------------------------------------------------------------

 



devices it desires to secure the storage space.    Landlord will use
commercially reasonable efforts to provide additional storage space upon request
by Tenant, subject to availability.

E.    Landlord shall continue to license to Tenant eight (8) Executive Parking
Stalls as provided in Paragraph E of Article 14 of the Initial Lease on
Landlord’s standard form parking agreement:  four (4) of which shall be provided
at no charge to Tenant during the Lease Term, and four (4) of which shall be
provided at the current monthly rate for Tenant of $90.00 per stall plus tax,
with two percent (2 %) annual increases per stall.        

6.    Right of First Offer.    Article 36 of the Initial Lease is hereby
entirely deleted from the Lease.  Subject to the provisions of this Paragraph 6,
Tenant shall have a right of first offer (“ROFO Right”) for the first floor
lounge or for any space contiguous to the Premises on the second and fifth
floors of the Building (“ROFO Space”) which is or may become “Available”
(hereinafter defined) during the period from the date of this Amendment through
the expiration of the Option Term, as follows:

 

A.  If any ROFO Space is or will become Available during the ROFO Period, then
Landlord, before entering into a lease for such space, shall give written notice
to Tenant (“Landlord’s ROFO Notice”) stating: (1) the portion of the ROFO Space
(“Subject ROFO Space”) which is or will become Available; (2) the estimated date
of Availability; and (3) the Minimum Rental for the Subject ROFO Space (which
shall be the prevailing net market rental rate for comparable space in the
Building for the remaining Option Term, as reasonably determined by Landlord and
taking into account the length of the remaining Option Term and the  Prorated
Tenant Improvement Allowance for such space as provided below).  To exercise the
ROFO Right, Tenant shall give Landlord written notice of exercise within ten
(10) days after Landlord’s ROFO Notice is given.  Landlord’s ROFO Notice will
not be delivered to Tenant more than one hundred eighty (180) days prior to the
date upon which the Landlord expects the Subject ROFO Space to become Available.
 Tenant may exercise the ROFO Right only as to all of the Subject ROFO Space.  
 Time is of the essence with respect to Tenant’s notice of exercise.

 

B.  If Tenant exercises the ROFO Right, the Subject ROFO Space shall be added to
and become part of the Premises on all of the terms and conditions of the Lease,
except that:

 

(1)  The Subject ROFO Space shall be added to the Premises effective on the
earlier of (the “ROFO Space Commencement Date”): (a) the date Tenant occupies
the Subject ROFO Space for the conduct of any business, or (b) sixty (60) days
after the date on which Landlord makes the Subject ROFO Space available for the
commencement of Tenant’s leasehold improvements, if any.  Landlord shall not be
liable nor shall the Lease be impaired for any delay or inability to deliver the
Subject ROFO Space for reasons beyond Landlord’s control.

 

(2)  Commencing on the ROFO Space Commencement Date and continuing during the
remaining Option Term, Tenant shall pay (a) Minimum Rental for the Subject ROFO
Space at the rate specified in Landlord’s ROFO Notice; and (b) Tenant’s Pro Rata
Share of Real Estate Taxes and Operating Expenses for the Subject ROFO Space at
the same rate per rentable square foot as payable for the Premises and subject
to the same adjustments as provided in the Lease.

 

(3)  Except for the Prorated Tenant Improvement Allowance provided for below),
the Subject ROFO Space shall be delivered in an “AS IS” condition, with no
obligation for Landlord to do or pay for any improvements or plans.  Following
delivery of the Subject ROFO Space by Landlord, Tenant shall have access to such
space for the purpose of constructing leasehold improvements and moving its
furniture and equipment into the space at no charge for Minimum Rental or
Tenant’s Pro Rata Share of Real Estate Taxes

 

5

 

--------------------------------------------------------------------------------

 



and Operating Expenses prior to the ROFO Space Commencement Date; provided, that
any such access shall otherwise be subject to the terms and conditions of the
Lease, and any improvements shall be subject to the requirements of  Paragraphs
3 through 9 of the attached Exhibit 1.  Tenant shall not be entitled to any
additional free rent or rent abatement period but Tenant shall be entitled to
a “Prorated Tenant Improvement Allowance” for the Subject ROFO Space determined
by multiplying $52.00 per square foot in the Subject ROFO Space by a fraction,
the numerator of which is the number of full calendar months remaining in
the Option Term as of the ROFO Space Commencement Date (not to exceed 124) and
the denominator of which is 124. 

 

(4)  The Subject ROFO Space shall be added to the Premises for the remaining
Term of the Lease (including any renewals or extensions), but not for less than
three (3) years.

 

If Tenant fails to timely exercise the ROFO Right with respect to the Subject
ROFO Space, the ROFO Right shall automatically terminate with respect to such
space, Landlord shall be free to lease or grant any rights to such space on any
terms, and Tenant shall have no further rights thereto.  The ROFO Right shall
continue during the ROFO Period as to any remaining ROFO Space on which such
right has not terminated.

 

C.  Tenant’s ROFO Right is personal to Tenant and is not transferable.  In event
Tenant has an active sublease or assignment at the time the ROFO Right becomes
effective, the ROFO Right contained in this Paragraph 6 shall automatically
terminate and thereafter be null and void.  Further, Tenant shall have no right
to exercise its ROFO Right, notwithstanding any provision in this Paragraph 6 to
the contrary,  (i) during the period of time commencing on the date after a
monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid, or (ii) in the event that Landlord has given to Tenant three or more
notices of monetary default whether or not the defaults are cured, during the
12-month period of time immediately prior to the time that Tenant attempts to
exercise the ROFO Right.

 

D.    Landlord and Tenant confirm that Tenant’s ROFO Right is not subject to any
rights U.S. Energy Services, Inc. or its successors may have pursuant to any
previous rights in favor of U.S. Energy Services, Inc. including that certain
lease dated March, 2007.  For purposes of this Paragraph  6, space shall be
deemed “Available” when the same becomes available for leasing, as reasonably
determined by Landlord, upon the expiration or termination of the following
(“Prior Rights”): all leases (including, without limitation, all renewals or
extensions of any lease, whether pursuant to an option or right in the lease or
an agreement hereafter entered into with Landlord; all options or rights
thereunder; and all amendments or assignments thereof or subleases thereunder),
rights, options, and agreements existing as of the date of full execution of
this Amendment.  Notwithstanding anything to the contrary contained herein, the
ROFO Right shall exclude and shall be subject and subordinate in all respects to
all Prior Rights.

 

E.  Within thirty (30) days after written request by Landlord, Tenant shall
execute and deliver an instrument in form reasonably satisfactory to Landlord
and Tenant confirming any exercise or termination of the ROFO Right, but an
otherwise valid exercise of the ROFO Right shall be fully effective whether or
not such confirming document is executed.

 

F.  If the  Extension Option is exercised as provided in Paragraph  7 of this
Amendment, the Minimum Rental,  Tenant’s Pro Rata Share of Real Estate Taxes and
Operating Expenses, and other economic terms for any ROFO Space previously
included in the Premises shall be determined as provided in said Paragraph for
the balance of the applicable further Option Term.    The ROFO Right shall not
apply during any further Option Term.

 



 

6

 

--------------------------------------------------------------------------------

 



7.    Extension Option.    Article 35 of the Initial Lease is hereby entirely
deleted from the Lease.  Tenant shall have two (2) options  (each an “Extension
Option”) to extend the Lease for a period of five (5) years each (the
“Second Option Term” or the “Third Option Term”) commencing immediately after
the expiration of the previous Option Term, as follows:

 

A.  To exercise an Extension Option, Tenant shall give written notice of
exercise to Landlord not less than nine (9) calendar months prior to the
expiration of the Option Term or Second Option Term, as the case may
be.  Thereafter, not less than eight (8) calendar months prior to the expiration
of the Option Term or Second Option Term, Landlord shall give written notice to
Tenant of Landlord’s reasonable determination of the Minimum Rental for the
Premises for the Second Option Term or the Third Option Term as the case may be
(based on the then-prevailing net market rental rate for comparable space in the
Building for the Second Option Term (or the Third Option Term).    Tenant’s
notice of exercise of an Extension Option and Landlord’s determination of the
Minimum Rental shall be binding and irrevocable unless Tenant shall, at Tenant’s
option, give Landlord written notice of the withdrawal of Tenant’s notice of
exercise of an Extension Option within twenty (20) days after Landlord’s notice
of the Minimum Rental is given.  Time is of the essence with respect to Tenant’s
notices.

 

B.  The Extension Options granted to Tenant are personal to the original Tenant
and may be exercised only by the original Tenant while occupying the Premises,
who does so without the intent of thereafter assigning this Lease or subletting
the Premises or any portion thereof, and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than Tenant.

 

C. Tenant shall have no right to exercise an Extension Option,
notwithstanding any provision in the grant of the Extension Options to the
contrary, (i) during the period of time commencing on the date after a
monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid, or (ii) in the event that Landlord has given to Tenant three or more
notices of monetary default whether or not the defaults are cured, during the
12-month period of time immediately  prior to the time that Tenant attempts to
exercise the subject Extension Option.    Tenant shall have no Extension Option
beyond the expiration of the Third Option Term.

 

D.  Within thirty (30) days after written request by Landlord, Tenant shall
execute and deliver a document in form reasonably satisfactory to Landlord
confirming any exercise or termination of an Extension Option, but an otherwise
valid exercise of an Extension Option shall be fully effective whether or not
such confirming document is executed.

 

8.    Tenant Representations.  Tenant hereby represents to Landlord that there
has been no assignment of Tenant’s interest under the Lease and no sublease of
all or any portion of the Premises by Tenant requiring Landlord’s consent that
has not been obtained, there are no existing defenses, claims or offsets which
Tenant has against the enforcement of the Lease or Landlord, and Landlord and
Tenant are not currently in default under the Lease.

 

9.  Brokers.  Landlord and Tenant each represents that it has not engaged or
dealt with any real estate broker, agent or finder with respect to this
Amendment, except for CBRE, Inc.  (representing Landlord and whose commission,
if any, shall be paid by Landlord pursuant to a separate written agreement) and
Cushman & Wakefield (representing Tenant and whose commission, if any, shall be
paid by Landlord pursuant to a separate written agreement).    Landlord and
Tenant shall indemnify and hold each other harmless from all claims, liability
or expense (including reasonable attorneys’ fees) in connection with any claim
for broker’s, finder’s or other fees or commissions by any other person or
entity as a result of such party’s actions or alleged actions.

 



 

7

 

--------------------------------------------------------------------------------

 



10.  Landlord’s Lien Subordination Agreement. Landlord agrees that at any time
during the Term of the Current Lease, as amended by this Amendment, Landlord
shall, within fifteen (15) business days after request by Tenant from time to
time, execute and deliver a commercially reasonable Landlord’s Lien
Subordination Agreement, or similar instrument, in favor of Tenant’s lender(s),
subordinating any lien rights of Landlord in Tenant’s furniture, trade
fixtures, and other personal property to the rights of Tenant’s lender(s).

 

11.  Entire Agreement.  The Lease and this Amendment and all exhibits which are
attached hereto and hereby incorporated by reference, constitutes the entire
agreement between Landlord and Tenant with respect to the subject matter hereof,
and may not be amended or modified except in a writing signed by Landlord and
Tenant.  Tenant acknowledges that it has not been induced to enter into this
Amendment by any agreements or representations which are not set forth in this
Amendment.  This Amendment shall not be effective until execution and delivery
by both Landlord and Tenant.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same document. 

 

By signing this Amendment, the parties agree to the above terms.

 

 

 

 

 

 

G&I VIII Investment 605 Waterford LLC,

a Delaware limited liability company,

its sole member

 

 

By:  _____________________________

       Name:________________________

       Title:_________________________

 

 

,

 

 

 

 

:  _____________________________

 

 

 

LANDLORD:

 

G&I VIII 605 WATERFORD LLC,

a Delaware limited liability company,

 

By:  G&I VIII Investment 605 Waterford LLC,

        a Delaware limited liability company,

        its sole member

TENANT:

 

WINMARK CORPORATION,

a Minnesota corporation

 

 

 

 

 

By:

/s/ Anthony D. Ishaug

 

 Name:

Anthony D. Ishaug

 

 Title:

Chief Financial Officer and Treasurer

 

 

 

By:

/s/ Valla Brown

Name:

Valla Brown

Title:

Vice President

 

 

 



 

8

 

--------------------------------------------------------------------------------

 



EXHIBIT 1

TO LEASE AMENDING AGREEMENT NO. 2

 

LEASEHOLD IMPROVEMENTS

(ALLOWANCE-TW)

 

This Exhibit shall be incorporated into and considered as a part of the attached
Amendment (“Amendment”).  Unless otherwise indicated herein, capitalized terms
used in this Exhibit shall have the meanings assigned to them in the Lease.  The
terms and provisions of this Exhibit are intended to supplement and are
specifically subject to all the terms and provisions of the Current Lease and
the Amendment. Except as otherwise set forth herein, wherever the consent or
approval of either Landlord or Tenant is required by the provisions of this
Exhibit, such party shall not unreasonably withhold, condition or delay such
consent or approval.

1.  Condition of Premises.  Except as expressly provided in the Current Lease
and the Amendment, including this Exhibit, Tenant agrees to accept the Premises
in its present condition, “AS IS,” with no obligation for Landlord to do or pay
for any improvements or plans.

 

2.  Tenant Improvement Allowance and Costs.     So long as Tenant is not in
default under the Current Lease, the Amendment  or this Exhibit (beyond any
applicable notice and cure period), Landlord shall provide a one-time allowance
(“Tenant Improvement Allowance”) not to exceed $52.00 per rentable square foot
(total $2,132,832.00 based on 41,016 rentable square feet) to be applied toward
the actual total costs (“Tenant Improvement Costs”) of constructing Tenant’s
leasehold improvements in the Premises (“Tenant Improvements”),  including,
without limitation, reasonable and customary fees for: space planning and design
fees; architectural and engineering fees; required building permits; cost of
labor, materials, equipment and services; cost of Tenant signage; and the costs
of removing, modifying, relocating or making additions to any existing
improvements to accommodate Tenant’s space plan. 

 

Notwithstanding anything to the contrary contained herein:

 

(1) So long as Tenant is not in default under the Lease, up to $23.00 per
rentable square foot in the Premises (total $943,368.00 based on 41,016 rentable
square feet) of the otherwise unused Tenant Improvement Allowance may be
applied, at Tenant’s option by written request to Landlord, toward the
reasonable, out-of-pocket miscellaneous costs paid by Tenant to third parties
for telecommunications and computer cabling and equipment (including cell phone
boosters), furniture, fixtures, equipment, moving costs or any other business
related expenses as determined in Tenant’s discretion (such miscellaneous costs
shall be paid or reimbursed by Landlord within thirty (30) days
following receipt by Landlord of Tenant’s written request therefor).

 

(2)  In addition to the Tenant Improvement Allowance, Landlord shall reimburse
Tenant’s architect for the cost of a preliminary space plan for the
Premises.  Landlord has a separate agreement with Tenant’s architect for such
costs.

 

(3)    Any unused balance of the Tenant Improvement Allowance shall
automatically terminate and expire as of August 31, 2019. 

 

3.  Plans.  Prior to the commencement of any work, Tenant shall cause the
architect or space planner selected by Tenant and approved by Landlord
(“Planner”) to prepare and deliver to Landlord an initial plan (“Initial Plan”)
for the Tenant Improvements in the Premises.  The Initial Plan shall clearly
identify and locate any new, special or major requirements of Tenant, including,
without limitation:

 

(a)  Any requirements of Tenant which are in excess of or otherwise vary in any
respect from Building standard items, all modifications to any
existing  improvements in the space, and all critical dimensions.

 

(b)  Special loading, such as the location of and requirements for file cabinets
or special equipment.

 

(c)  Openings in the walls or floors.



 

1-1

 

--------------------------------------------------------------------------------

 



 

(d)  Special heating, ventilating, air conditioning, electrical, sprinkler,
lighting, security system, or plumbing work.

 

(e)  Location and dimensions of telephone, computer and communications areas,
and location of telephone, computer, communications and electrical panels,
cabling and outlets, and electrical switches and lights.

 

(f)  Partitions - locations and type, including doors and hardware, windows,
glass partitions and special framing or support.

 

(g)  Special cabinet work and other millwork items.

 

(h)  Variations to standard ceiling heights.

 

(i)  Location, selection and color selection, as applicable, of painted areas,
floor coverings, and wall coverings.

 

(j)  Location and type of any kitchen equipment.

 

(k)  Location, dimensions and description of any modifications to the Building
corridors. 

 

(l)  Such additional information as reasonably specified by Landlord. 

 

Within ten (10) business days after receipt of the Initial Plan, Landlord shall
either approve the Initial Plan or notify Tenant and the Planner in writing of
the reasons Landlord does not approve it.  Tenant shall cause the Planner to
correct any matter on the Initial Plan which Landlord does not approve and to
resubmit the corrected Initial Plan to Landlord within five (5) business days
(in which case Landlord shall have five (5) business days to review the
corrected Initial Plan and to notify Tenant of any disapproval), and this
process shall continue until the Initial Plan is approved by Landlord and
Tenant.

 

Following Landlord’s approval of the Initial Plan, Tenant shall promptly cause
the Planner to prepare and deliver to Landlord architectural and engineering
plans, specifications and working drawings (hereafter called “Construction
Plans”) for the Tenant Improvements shown on the Initial Plan.  The Construction
Plans shall consist of complete sets of plans and specifications in the form of
working drawings or construction drawings identifying Tenant’s interior layout
of the Premises, including, as necessary, complete sets of detailed
architectural, structural, mechanical, electrical and plumbing drawings for the
Tenant Improvements in compliance with applicable laws ordinances, regulations
and order (“Laws”).  The Construction Plans shall be prepared by architects and
engineers licensed in the State of Minnesota and shall include such written
instructions or specifications as may be necessary to secure any building permit
or other governmental permits or approvals.  The Planner shall be responsible
for reviewing Landlord’s Building plans and Building standards and, as
necessary, field verifying all building dimensions and site conditions in
connection with such plans.  The Construction Plans and the Tenant Improvements
shall conform to Landlord’s architectural, engineering and design criteria for
the Building, and all applicable Laws.  All roof penetrations, structural
modifications, material revisions to the mechanical, HVAC or electrical systems
of the Building, or work affecting portions of the Building outside the Premises
or under warranty shall be specifically reviewed and approved by an architect
and/or engineer designated by Landlord and shall performed only by contractors
approved by Landlord.

 

Within fifteen (15) business days after the completed Construction Plans have
been submitted to Landlord, Landlord shall provide written approval of such
Construction Plans (or written disapproval with a written explanation of any
changes required therein) and shall redeliver the Construction Plans to
Tenant.  Tenant shall cause the Planner to correct any matter on the
Construction Plans which Landlord does not approve and to resubmit the corrected
Construction Plans to Landlord within seven (7) business days (in which case
Landlord shall have seven (7) business days to review the corrected Construction
Plans and to notify Tenant of any disapproval), and this process shall continue
until the Construction Plans are approved by Landlord and Tenant.  Landlord’s
representative or architect shall, upon request from Tenant, meet with Tenant at
the Building to discuss and resolve all alleged deficiencies in the Construction
Plans and solutions to any problems.  As used in this Exhibit, “Plans” means and
includes the Initial

 

1-2

 

--------------------------------------------------------------------------------

 



Plan, the Construction Plans and any supplemental plans and specifications
approved by the parties.  Unless otherwise specified in the Plans, the Tenant
Improvements shall be constructed with Building standard materials (or
comparable substitute materials reasonably approved by Landlord in amount, type
and quality); and Tenant shall promptly make any necessary selections.  Landlord
may make or require changes in the Tenant Improvements or Building standards,
the necessity or desirability of which hereafter becomes apparent, upon prior
written notice to Tenant for nonsubstantial changes and with the approval of
Tenant (not to be unreasonably withheld, conditioned or delayed) for substantial
changes.  All costs and expenses relating to the preparation or review of the
Plans, and any changes thereto or revisions thereof, shall be included in the
Tenant Improvement Costs and shall be paid as provided in this Exhibit.    

        

Landlord may withhold its approval of any plans or specifications if, in
Landlord’s reasonable opinion, the work would: involve a structural revision to
the Building; adversely affect the market value or appearance of the Building;
violate Landlord’s criteria for those portions of the Premises which are visible
from the common areas or from the exterior of the Building; adversely affect the
strength, structural integrity or safety of the Building; adversely affect the
proper functioning and efficiency of the systems of the Building; fail to
improve the entire Premises with materials that equal or exceed Building
standards and improvements consistent with the nature and quality of the
Building; violate any requirements of applicable Laws or of any holder of a
mortgage on or insurer of the Building (or require Landlord to perform any work
or incur any expense in connection therewith); adversely affect any other
rentable space in the Building or increase the expense of operating the
Building; not be in keeping with the character of the Building; use non-Building
standard materials or cause additional cost to Landlord upon the expiration or
termination of the Lease; or not comply with Landlord’s written Construction
Rules for the Building as set forth in the attached Exhibit 2.  Landlord’s
approval shall be required regarding the demolition, salvage, reuse and final
disposition of any current improvements, equipment or material not used in the
Tenant Improvements.  Landlord may disapprove any plans in part, reserve
approval of any items pending its review and approval of other plans, and
condition its approval upon Tenant making revisions to the plans or supplying
additional information.  Any review or approval of any plans or work by Landlord
is solely for its benefit, and without any representation, warranty or liability
to Tenant or any other person with respect to the adequacy, correctness or
sufficiency thereof, the fitness for any purpose, compliance with applicable
Laws or otherwise.  Tenant acknowledges that neither Landlord nor its property
manager is an architect or engineer, and that the Tenant Improvements will be
designed and performed by independent architects, engineers and contractors
selected by Tenant.  Landlord and its property manager shall have no
responsibility for construction means, methods or techniques or safety
precautions in connection with the Tenant Improvements, and do not guarantee
that the Plans or Tenant Improvements will be free from errors, omissions or
defects, and shall have no liability therefor.  Tenant shall cause the Planner
to provide to Landlord “as built” drawings for the Tenant Improvements in the
form approved by Landlord no later than thirty (30) days after completion of the
Tenant Improvements.

 

Tenant shall be responsible for matters under any applicable Laws pertaining to
persons with disabilities relating to the Tenant Improvements and/or to the
Premises or the Building as a result of the Tenant Improvements
hereunder.  Without limiting the generality of the forgoing, Tenant shall: (i)
provide complete and accurate information such that the Plans will comply with
applicable Laws, and update such information as needed, and (ii) be responsible
for any changes to the Tenant Improvements and/or to the Building as a result of
the Tenant Improvements and applicable Laws.

 

4.  Payment.    Landlord shall pay an amount not to exceed the Tenant
Improvement Allowance toward the Tenant Improvement Costs for the Tenant
Improvements.  The Tenant Improvement Allowance shall be disbursed by Landlord
in installments, not more frequently than monthly, within forty-five (45) days
after receipt of an application for a progress payment for completed work, sworn
construction statement and lien waivers by the Contractor (defined below),
subcontractors and suppliers, and such other documentation as Landlord may
reasonably require to confirm that the Tenant Improvement Costs have been (or
will from such draw be) paid for and that no mechanics’ or other such liens have
been or may be filed against the Building arising out of the design or
performance of the Tenant Improvements.  Such progress payments shall be made
according to the schedule of payments set forth in the Construction Documents
(as defined below) and shall be subject to a five percent (5%) retainage, plus a
reasonable retainage for any incomplete or defective work or any existing
default of Tenant or the Contractor.  For funds disbursed to third parties
engaged by Tenant, Landlord may, in its reasonable discretion, issue checks
jointly to Tenant and any such third party, its subcontractors and suppliers.

 

Tenant shall be solely responsible for all Tenant Improvement Costs or other
costs of construction in excess

 

1-3

 

--------------------------------------------------------------------------------

 



of the Tenant Improvement Allowance, or the portion thereof payable by Landlord
under the terms of this Exhibit (“Excess Costs”).  Within seven (7) business
days after approval by the parties of the final Construction Plans and the
Construction Documents, Tenant shall pay to Landlord the estimated amount of any
Excess Costs, to be held and disbursed in the same manner as the Tenant
Improvement Allowance.  The entire unpaid balance of any Excess Costs for the
Tenant Improvements shall be paid by Tenant when due, but in all events within
thirty (30) days after Substantial Completion of the Tenant Improvements.

 

 

5.  Tenant Improvements.    

 

(a)  Following approval of the final Construction Plans by Landlord and Tenant,
the Tenant Improvements shall be submitted for bids, according to procedures
approved by the parties, by one or more qualified general contractors and by
qualified subcontractors selected by Tenant and approved by
Landlord.  Landlord’s approval of the general contractor to perform the Tenant
Improvements (“Contractor”) shall be conditioned upon Landlord obtaining
reasonable assurances that the contractor shall:  (i) perform and complete the
work on time and without unreasonable interference with the operation of the
Building and any other construction occurring in the Building; (ii) comply with
all rules and regulations relating to construction activities in the Building as
may be reasonably prescribed from time to time by Landlord; (iii) maintain such
insurance as set forth  below or any additional insurance required by applicable
law; (iv) comply with Landlord’s reasonable requirements as to the terms and
conditions for all contractor items relating to conducting its work, use of
facilities and utilities, storage of materials, and access to the Premises; (v)
provide a minimum one-year warranty to Landlord and Tenant (with an assignment
to Landlord and Tenant of any manufacturer or supplier warranties in excess of
one year) that the work shall comply with the plans and specifications and be
constructed in a good and workmanlike manner with a quality equal to or better
than Building standard; (vi) perform all work in a fashion and by such means as
necessary to work in harmony and not unreasonably interfere with Landlord’s
contractors or other tenants and their contractors, and to avoid any labor
stoppages or strikes, and to ensure good labor relationships and compliance with
all applicable labor agreements (including, without limitation, using union
labor and contractors to perform such work if requested by Landlord); (vii)
provide for the customary retention from payments to subcontractors; (viii)
provide for the furnishing of contractors’ affidavits and full and final
mechanic’s lien waivers covering all labor and materials relating to the work;
and (ix) the Contractor, subcontractors and all materialmen, laborers and other
parties furnishing any labor, materials, equipment or services with respect to
any portion of the Tenant Improvements will look solely to Tenant for payment
for the same  .  Such requirements of Landlord and the terms of this Exhibit
shall be set forth in the bid documents.  The Tenant Improvements shall be
performed on the basis of a “stipulated sum” or “guaranteed maximum cost”
contract signed by Tenant and approved by Landlord (“Construction Agreement”),
which shall provide that Landlord is a third party beneficiary thereof. 

 

(b)  Promptly after receiving bids on the Tenant Improvements, Tenant shall
submit to Landlord the names of the proposed Contractor and all subcontractors
which will perform the Tenant Improvements, together with the proposed
Construction Agreement, final Construction Plans and any General or Special
Conditions (“Construction Documents”) for approval by Landlord.

 

(c)  Within seven (7) business days after Landlord receives the Construction
Documents, Landlord shall either approve the Construction Documents and the
proposed Contractor and subcontractors, or notify Tenant in writing in detail of
the reasons Landlord does not approve them.  Tenant shall promptly correct any
matter in the Construction Documents which Landlord does not approve, and shall
resubmit the Construction Documents in the same manner until the same are
approved by Landlord.    

 

(d)    Landlord may post statutory notices of non-responsibility for mechanics’
liens conspicuously on the Premises, and Tenant and the Contractor shall
cooperate to maintain the posting of such notices. 

 

(e)  Before the commencement of the Tenant Improvements, Tenant shall deliver to
Landlord (i) a final copy of the approved and signed Construction Documents;
(ii) copies of all required building permits, approvals and licenses; (iii)
certificates of all insurance required of Tenant, the Contractor and
subcontractors; and (iv) the estimated amount of any Excess Costs.

 

(f)  No material change in the Tenant Improvements, the cost of the Tenant
Improvements, or the Construction Documents shall be made after Landlord’s
approval of the Construction Documents except by a written

 

1-4

 

--------------------------------------------------------------------------------

 



change order signed by Tenant and approved by Landlord (“Change Order”); and in
any such case, Tenant shall pay to Landlord any increased estimated amount of
Excess Costs before the commencement of any work under such Change Order.  If
Tenant shall desire any Change Order after approval of the Plans by Landlord,
Tenant shall submit a detailed written request or revised Plans to Landlord for
approval.  If reasonable and practicable and consistent with the Plans
theretofore approved, Landlord shall not unreasonably withhold, condition, or
delay approval of the Change Order.  All costs in connection therewith,
including, without limitation, construction costs, permit fees, and preparation
or review of any additional Plans or other studies or tests, or revisions of
such existing items, shall be included in the Tenant Improvement Costs.

 

Notwithstanding anything to the contrary herein, in the event that any
applicable governmental authority requires material changes to the Tenant
Improvements (“'Required Changes”), (i) the parties shall reasonably consult
concerning the nature and cost of such Required Changes, and (ii) all costs in
connection with the Required Changes shall be included in the Tenant Improvement
Costs.

 

(g)  Landlord shall engage CBRE, Inc. or another party of its choice to
coordinate the Tenant Improvements for a coordination fee of one and one-half
percent (1-1/2 %) of the actual costs incurred for the work.      Such
coordination fee is based on Tenant’s Planner, BDH+Young, and/or Tenant’s
Contractor, Gardner Builders, performing customary project management services
with respect to the Tenant Improvements.    Such coordination fee shall be
charged to and paid as part of the Tenant Improvement Costs.    No additional
charges shall be made by Landlord for supervision, parking, utilities, freight
elevators, or other Building services during construction; provided that the
construction rules for the Building shall apply and be complied with at all
times. 

 

6.  Performance of Work.

 

(a)  Following approval of the Construction Documents by Landlord, the
Contractor shall obtain a building permit and, subject to the other terms and
conditions of this Exhibit and the Lease, shall cause the Tenant Improvements to
be Substantially Completed according to the construction schedule approved by
the parties in the Construction Documents.  Tenant acknowledges that the work
will be performed during Tenant’s occupancy of the Premises; and Landlord and
Tenant shall cooperate to reasonably minimize any interference with the
performance of the work and Tenant’s use of the Premises.  Tenant shall be
solely responsible for any injury, loss or damage which may occur to any of the
property of Tenant, its agents, employees and contractors, in or about the
Premises during the construction period.

 

(b)  Tenant shall indemnify, defend and hold harmless Landlord and the Building
from and against all losses, damages, costs (including costs of suit and
reasonable attorney’s fees), liabilities, or causes of action arising out of or
relating to the Tenant Improvements, including, without limitation, mechanics’
liens or other liens or claims (and all costs or expenses associated therewith)
asserted, filed or arising out of any such work, and all damage caused by the
Contractor, its subcontractors or their employees.

 

(c)  All Tenant Improvements shall be performed in a safe, first-class and
workmanlike manner in conformity with the approved Construction Plans and all
applicable Laws and insurance requirements, and Tenant and the Contractor shall
avoid interference with other occupants and the efficient, safe and secure
operation of the Building.  Tenant, the Contractor, subcontractors and
suppliers, and their respective employees, agents and independent contractors,
shall comply with Landlord’s construction rules for the Building and the general
rules of the Building in connection with all aspects of the Tenant Improvements
and all related construction activities, including, without limitation, the
following: the delivery, moving or removal of materials, equipment, and debris
shall be performed at such times, in such locations and using such procedures as
reasonably designated by Landlord; all debris and rubbish caused by or resulting
from the construction shall be removed and disposed of at least once a week, or
more frequently as Landlord may reasonably direct; only freight elevators may be
used for the delivery, moving and removal of materials, equipment and debris;
core drilling may only be performed during such hours and on such days as
reasonably directed by Landlord and only with such advance notice and such
procedures as permits Landlord to approve the location and scope of such
drilling and to inspect for resulting structural damage; demolition may only be
performed during such hours and on such days as reasonably directed by Landlord
based on the nature of the activity; all construction activities in the Premises
must be controlled to minimize noise and prevent dirt, dust, odors, fumes or
other matter from infiltrating into adjacent tenant or mechanical areas; all
employees, agents and independent contractors of the Contractor, subcontractors
and suppliers shall park only in areas designated by Landlord.  Landlord

 

1-5

 

--------------------------------------------------------------------------------

 



may impose reasonable additional requirements from time to time in order to
ensure that the Tenant Improvements does not materially disturb or interfere
with any other tenants of the Building, or their visitors, contractors or
agents, nor interfere with the efficient, safe and secure operation of the
Building.  In the event that the Contractor or any subcontractor fails to comply
with the terms of this Exhibit, applicable Laws or Landlord’s construction rules
for the Building, Landlord reserves the right to refuse to permit construction
to commence or to halt construction until such non-compliance is remedied.  In
the event of any strikes, picketing, boycott, or other visible labor activities
in or about the Premises or Building relating to the Contractor, or any
subcontractors, or suppliers, Tenant, upon written request of Landlord and to
the extent permitted by applicable Laws, shall immediately cause the applicable
Contractor, subcontractor, supplier, employee, agent, or independent contractor
to leave the Building until the dispute has been settled.  Landlord shall
cooperate with Tenant in connection with the construction of the Tenant
Improvements; but Landlord shall have no obligations to Tenant for the
completion of the Tenant Improvements and the risk of timely performance of the
Tenant Improvements shall be that of Tenant.

 

(d)  “Substantial Completion” of the Tenant Improvements means (i) completion of
all Tenant Improvements in accordance with the Construction Documents, except
for minor finishing and punchlist activity which does not materially interfere
with use and occupancy of the Premises; (ii) issuance of any necessary
governmental approvals and certificates of occupancy; and (iii) removal of all
equipment, material and debris which was placed or caused to be placed in or
about the Building by Tenant, its Contractor and subcontractors and not
incorporated in the Tenant Improvements.

 

(e)  Upon Substantial Completion of the Tenant Improvements, Tenant shall submit
to Landlord a sworn construction statement designating all contractors,
subcontractors, suppliers, and others furnishing work and/or materials for the
Tenant Improvements, an itemized statement of all costs of construction of the
Tenant Improvements, and proof that all such costs have been paid (or will from
such payment be paid), including valid lien waivers, in form and substance
reasonably satisfactory to Landlord and any lender or title insurer. 

 

(f)  During construction and upon completion of the Tenant Improvements,
Landlord’s representatives or architect may inspect the Tenant Improvements to
verify compliance with the Construction Documents.  If so requested by Landlord
representatives or architect, Tenant shall notify such representative or
architect twenty-four (24) hours before enclosing any wall, floor or ceiling
construction to permit inspection.  Within thirty (30) days after Substantial
Completion of the Tenant Improvements, the parties shall inspect the Premises,
have all systems demonstrated, and prepare a punchlist of incomplete or
defective details of the Tenant Improvements.  The Contractor will complete the
punchlist items within thirty (30) days after preparation of the punchlist,
subject to Force Majeure.  Upon request of either party, Landlord and Tenant
shall confirm completion of the work and Tenant’s acceptance of the Premises in
written form reasonably acceptable to the parties, unless completion of any work
is disputed.  If either party disputes that the work is complete and such
dispute cannot be resolved by Landlord and Tenant within thirty (30) days, then
such dispute shall be resolved by a Minnesota licensed architect approved by
both Landlord and Tenant, or, if the parties cannot agree on an architect, one
shall be appointed by the president or chief officer of the Minnesota Chapter of
the American Institute of Architects, and the determination of such architect
shall be binding upon the parties; and the fees of such architect shall be
shared equally by Landlord and Tenant.

 

7.  Insurance.    During construction of the Tenant Improvements, Tenant shall
cause the Contractor to secure and maintain workers’ compensation insurance as
required by the law and employer’s liability coverage of at least $1 million
bodily injury per accident, $1 million for bodily injury by disease for each
employee, and $1 million bodily injury disease aggregate;  all risk builder’s
risk insurance for the replacement cost of the applicable tenant improvements or
alterations; commercial general liability insurance against loss or liability in
connection with bodily injury, death, or property damage or destruction in an
amount, with deductibles reasonably approved by Landlord, of not less than $1
million per occurrence limit, $2 million general aggregate limit per location,
$2 million personal and advertising limit, $2 million products/completed
operations aggregate  (including contractor’s liability coverage, contractual
liability coverage, completed operations coverage, broad form property damage
coverage, and contractor’s protective liability), with an Excess Limits
(Umbrella) Policy in the amount of at least $5 million per occurrence/aggregate;
automobile liability insurance on an occurrence basis in an amount of at least
$1 million combined single limit covering owned, hired, and nonowned
automobiles.  The Contractor’s commercial general liability insurance shall
cover claims arising out of: (1) the Contractor’s operations; (2) acts of
independent contractors; (3) products/completed operations (with broad form
property damage); (4) liability assumed under contract (on a broad form property
damage basis); (5) liability assumed under contract (on a broad form blanket
basis); and (6) explosion,

 

1-6

 

--------------------------------------------------------------------------------

 



collapse, and underground damage hazards, when applicable.

 

8.  Telephones/Wiring.   Tenant shall at its expense install and maintain all
telephone and communications wiring and equipment from the service access point
in the Building to and within the Premises, and arrange directly with the
telecommunications providers approved by Landlord for all service and
connections.  The installation of all telephone, communications, computer,
security, and other cabling and equipment shall be subject to Landlord’s prior
written consent as provided in this Exhibit or in the Lease.  On or before the
expiration of the Lease Term, or upon the earlier termination of the Lease or of
Tenant’s right to possession of the Premises, Tenant shall, if requested by
Landlord, remove all such cabling and equipment installed by or for Tenant at
any time.

 

9.  Miscellaneous.  This Exhibit may not be amended or modified except in a
writing signed by Landlord and Tenant.  Time is of the essence of each and every
provision of this Exhibit.  In no event shall any rights of Tenant hereunder be
transferable or assignable to any party except to a permitted assignee of all of
Tenant’s rights under the Lease.  All sums due hereunder from Tenant to Landlord
shall be deemed Additional Rent for purposes of the Lease, and upon any default
hereunder, Landlord shall have all of the rights and remedies provided for in
the Lease as well as all remedies otherwise available to Landlord, including,
without limitation, the right to suspend any work or payments provided for
hereunder until any such default is cured.  This Exhibit shall not create a
contractual relationship of any kind with, nor any rights in favor of, any third
party.  Except as otherwise agreed in the Lease or any amendment thereof, this
Exhibit shall not apply to any space hereafter added to the Premises nor to any
further extension or renewal of the Lease, whether pursuant to any option or
right under the Lease or otherwise.

 

 



 

1-7

 

--------------------------------------------------------------------------------

 



EXHIBIT 2

TO LEASE AMENDING AGREEMENT NO. 2

 

CONSTRUCTION RULES

 

1.Notify Property Management office, located in lower level 763-231-0130, before
starting any construction or modifications in your suite.  The management office
must approve all work and contractors.

 

2.Insurance certificates are required of all contractors and subcontractors
before work begins.  Contact the Property Management office for coverage
requirements.

 

3.Schedule after hour building access and elevator use in advance with Property
Management office.  Building hours are 6:00 AM to 6:00 PM.  Security personnel
may be required at tenant’s expense.

 

4.Arrange, in advance, to have spaces and equipment rooms opened.  Regularly
used keys can be checked out to the job superintendent for the duration of the
project.  Keys for subcontractors and for access other building areas may be
checked out from the Property Management office in exchange for a driver's
license.

 

5.Park in remote areas not used by building tenants.    Do not park at the front
door or in delivery areas.  See Property Management office for large vehicle
parking.  Parking and towing regulations apply to contractor vehicles.

 

6.Use service entrances and service corridors for personnel and material.  No
material will be transported across marble, granite, wood or tile floors without
prior approval.  Contractors will be liable for damage.

 

7.Schedule large deliveries with the Property Management office.  Deliveries
that require heavy use of freight elevators or tie up dock areas may need to be
scheduled after 3:30 PM or before 8:00 AM.

 

8.Delivery of long items that require transport on top of elevators should be
coordinated with the Property Management office.

 

9.Schedule and coordinate core drilling and concrete chipping with the Property
Management office.  Such work may require X-rays and will need to be done after
hours to accommodate current tenants.

 

10.Welding, sanding, painting, etc., may trip smoke detectors.  Coordinate such
work with the Property Management office or Building Engineers.  Detectors may
be disabled by Building Engineers during working hours but must be enabled at
other times.  (Polymix to be applied after hours)



 

2-1

 

--------------------------------------------------------------------------------

 



 

11.Coordinate work that may require the shut down of equipment or services to
occupied areas, i.e. electrical service, HVAC or fire protection.

 

12.When working on sprinkler systems, see Property Management office for proper
procedures to prevent false alarms and for notification of central station
monitoring.  (All workers must contact management to clear fire panel before
leaving.)

 

13.Contact the Property Management office for check out of owner provided
material.  Contractor will be required to move material within the building.

 

14.Vacant spaces must be kept clean at all times.  Contractors may be charged
for clean up in any area common or vacant areas that are not left in clean and
"showable" condition.

 

15.No radios, tape or CD players allowed.  Keep break areas neat, clean, and
free of pornographic material.

 

16.Smoking is prohibited in the building and within 25 feet from all
ingress/egress, per code.

 

17.Be respectful to all occupants of the Property - in our tenant's eyes, you
represent CBRE.  Please refrain from using language that would offend our
tenants.

 

18.Do not prop open service elevator lobby doors, hallway doors or any other
doors.

 

19.All keying and rekeying will be coordinated by the Property Management
office.

 

20.Contractor and subcontractors may be required to work with other contractors
hired by CBRE or tenant, i.e. phone and security system installers, carpet
installers, etc.  Please be considerate.

 

21.Contractors may only use lower level restrooms.  The restrooms cannot be used
for construction cleanup.  If the Contractor does not comply they will be
charged for cleanup of restrooms.  A janitor closet is located on each floor
with a sink and drain for construction cleanup.

 

22.Contractor is responsible for removal of all trash from the building.  Do not
use building trash containers.  Dispose of all pallets and packaging whether
owner or contractor supplied.  See Property Management office for disposal of
used or existing material and equipment.

 

23.Contractor will be required to provide Property Management office with meter
numbers of new utility meters, as applicable.

 



 

2-2

 

--------------------------------------------------------------------------------

 



24.Any work involving loud noise must be scheduled through the management office
and be completed prior to 7:00 AM or after 6:00 PM on business days.  This
includes hammer-drilling, demolition, etc.

 

25.



Contractors and subcontractors are responsible for supplying their own tools,
ladders, carts, vacuums, trash containers, etc.

 

26.



HVAC balance reports and LEED Waste Facility Alteration Tracking are due within
the first week after completion of work.

 

27.



Electrical contractor to update fire panel label’s as changes are made.

 

 

I have read and understand the above Rules and Standards.

 

Name:

 

Company:

 

Date:

 

 

2-3

 

--------------------------------------------------------------------------------